Citation Nr: 1115217	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1994 to September 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Service connection is currently in effect for headaches, status post concussion, and a sleep disorder with depression, each evaluated as 50 percent disabling; cervical strain and thoracolumbar sprain, each evaluated as 20 percent disabling; right patella tendonitis, right knee instability, hearing loss, tinnitus, irritable bowel syndrome (IBS), and right L4-S1 radiculopathy, each evaluated as 10 percent disabling; and pharyngeal dysphagia and scars, assigned noncompensable evaluations; the Veteran's combined disability rating is 90 percent.

2.  Resolving all doubt in the Veteran's favor, the evidence of record reflects that he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for assignment of a TDIU are met since January 26, 2007 when his current claim for this benefit was received by VA.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.3.340, 4.3, 4.7, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to assignment of a TDIU; i.e., the benefit sought on appeal is granted.  Therefore, no further discussion of the VCAA is warranted in this case as any deficiency has been rendered moot.  Information concerning the effective date for the award of the TDIU will be provided by the RO.  If appellant then disagrees with that action, he may appeal that decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, service connection is currently in effect for headaches, status post concussion, and a sleep disorder with depression, each evaluated as 50 percent disabling; cervical strain and thoracolumbar sprain, each evaluated as 20 percent disabling; right patella tendonitis, right knee instability, hearing loss, tinnitus, IBS, and right L4-S1 radiculopathy, each evaluated as 10 percent disabling; and pharyngeal dysphagia and scars, assigned noncompensable evaluations.  The Veteran's overall combined disability rating is 90 percent.  See 38 C.F.R. § 4.25 (2010).  Therefore, he satisfies the schedular requirements for consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 4.16.

The record reflects the Veteran previously worked in information technology and as a loan officer until approximately 2005 and has not worked since that time.  In December 2005, a Capital Pacific Mortgage representative indicated that the Veteran worked full time from February 1999 to May 2005, doing office and field work.  It was noted that he was kept on the payroll at bare pay and allowed extended periods of absence.  He stopped working due to prolonged illness and was unable to perform tasks due to lack of concentration, stress, and drowsiness associated with headache medications.  In March 2008, a Capital Pacific Mortgage representative further indicated that the Veteran worked part time from June to July 2004 as a loan processor and left because he unable to perform minimal job requirements due to physical limitations.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.

In March 2007, the VA psychiatric examiner indicated that the Veteran last worked full time in 2003 and part-time in 2005.  The examination report does contain findings indicative of significant occupational impairment due to the service-connected sleep disorder with depression.  For example, it was noted that the Veteran had occasional difficulty performing activities of daily living, problems establishing and maintaining work relationships, and decreased concentration, energy, and interest, that caused a decrease and major changes in his social life and a decrease in work functioning.  Further, his memory was mildly to moderately abnormal, he had difficulty with retention of highly learned materials, and he forgot to complete tasks.  The examiner assigned a global assessment of functioning (GAF) score of 51, similar to a prior GAF score of 53 assigned during the last VA psychiatric examination in April 2006.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130 (2010).

The current schedular rating of 50 percent is reflective of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9499-9433 (2010).  As such, it further supports a finding of moderate to significant occupational impairment due to the sleep disorder and depression alone. 

Moreover, during another March 2007 VA examination that evaluated the Veteran's orthopedic disabilities and post-concussive headaches, the examiner reported that the Veteran had moderate headache attacks.  The attacks averaged seven times a week, lasted for 4 hours, and moderately affected his daily ability to function.  Although the examiner then said that there was no functional impairment from this condition.  The examiner also reported that the Veteran's right knee, thoracolumbar, and cervical disabilities caused pain, stiffness, swelling, lack of endurance, and decreased range of motion that limited the Veteran's ability to stand or walk for prolonged periods, and had a moderate effect on his usual occupation and daily activity.

The schedular rating of 50 percent for post-concussive headaches is reflective of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  As such, it further supports a finding of significant occupational impairment due to the headaches alone.

The March 2007 VA audio examiner opined the Veteran's current hearing levels would not interfere with the Veteran's ability to perform physical and sedentary activities of daily living.  However, this opinion did not address the effect the service-connected hearing loss and tinnitus had on employability when combined with the Veteran's service-connected headaches, sleep disorder with depression, and orthopedic and other disabilities.  As detailed above, the Board has determined that the sleep disorder and depression and post concussive headaches, in and of themselves, result in significant or severe occupational impairment.  The record indicates even greater impairment when combined with the other service-connected disabilities.  In pertinent part, the Veteran has provided credible and persuasive statements and hearing testimony in support of such a finding.

Two of the Veteran's treating VA physicians concluded that he is unable to work due to his disabilities.  Notably, in a January 2007 mental health note and in a January 2009 signed statement, the Veteran's treating VA psychiatrist diagnosed a mood disorder due to medical problems and said that the Veteran was permanently disabled and unemployable.  In January 2009, this VA psychiatrist stated that the Veteran's diagnosed posttraumatic stress disorder, depression, and concussion headache syndrome rendered him unable to seek or sustain gainful employment.  Likewise, in January and December 2009 signed statements, the Veteran's treating VA internist opined that, due to his multiple medical problems, the Veteran was unable to seek or sustain gainful employment. 

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert, supra, the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

Resolving all doubt in favor of the Veteran, the Board finds that he is entitled to a grant of a TDIU from the date he filed his claim on January 26, 2007.  As such, the benefit sought on appeal is allowed.


ORDER

Entitlement to a TDIU is granted from January 26, 2007, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


